PER CURIAM.
Rodney L. Cherry appeals the district court’s orders dismissing his civil actions as frivolous. We have reviewed the record and the district court’s opinions which have been consolidated on appeal and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Cherry v. City of Wilson, No. CA-01-43-4-H (E.D.N.C. Apr. 10, 2001); Cherry v. Jones, No. CA-01-44-4-H (E.D.N.C. Apr. 10, 2001). To the extent it is unclear, we note that the court’s dismissals are to be without prejudice. 28 U.S.C. § 2106 (1996). Cherry’s “motion for remand” is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.